Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
John Andrew Speagle, Sr., petitions for a writ of mandamus, alleging the district court has unduly delayed acting on his motion to recall the district court’s mandate and reconsider its order dismissing his 28 U.S.C. § 2255 (2012) motion. He seeks an order from this court directing the district court to act. Our review of the district court’s docket reveals that the district court disposed of Speagle’s pending motions on August 13, 2015. Accordingly, because the district court has recently decided Speagle’s case, we deny the mandamus petition as moot. We grant leave to proceed in forma pauperis. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

PETITION DENIED.